DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 1/25/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 1/25/2021, the Office acknowledges the current status of the claims: claims 3, 6, 8-10, 15, 17, and 18 have been amended, and no new matter appears to be added.
4.          In response to the amendments received in the Office on 1/25/2021, the rejections of claims 6 and 15 under 35 USC §112(b) have been withdrawn.

Response to Arguments
5.          Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Examiner addresses the Applicant’s concerns as described in Remarks, pages 9-11.
     a) Applicant contends “Vermani fails to disclose ‘causing, by the master access point, the slave access point to estimate synchronization information for the joint transmission, according to the information for the joint transmission’ as recited in independent Claim 1” (emphasis, Applicant. See Remarks, pages 9-10.). Examiner 
     b) Applicant contends “Vermani fails to disclose ‘causing the station device to determine steering information for the MIMO communication, according to the null data packet’ as recited in independent Claim 1” (See Remarks, page 11). Examiner respectfully disagrees. Vermani suggests “steering” information is included for MIMO communication since steering information includes at least frequency synchronization and time synchronization, as described in [0109]. This “steering” information may be included in null data packet.
     c) Applicant contends claims 3, 10, and 19, rejected as being unpatentable over Vermani under 35 USC §103 are allowable by virtue of their dependencies from claims 1, 5, and 13, respectively (see Remarks, page 11). Examiner respectfully disagrees at least for the reasons presented above with respect to claim 1.
     Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.         Claims 1, 2, 4, 5, 7-9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0081664 A1 to Vermani et al. (hereinafter “Vermani”) claiming benefit to and fully-supported by provisionally-filed application number 62/556,096, filed September 8, 2017.
           Regarding Claim 1, Vermani discloses a method for a multiple-input multiple-output (MIMO) communication (Vermani: [0013] – embodiment(s) directed towards distributed MIMO joint transmissions.), the method comprising:
     transmitting, during a first time period, by a master access point to a slave access point, information for a joint transmission by the master access point and the slave access point (Vermani: [0109] – master AP transmits null data packet announcement (NDPA) in a joint transmission opportunity to a plurality of slave APs at a first time.),
     causing, by the master access point, the slave access point to estimate synchronization information for the joint transmission, according to the information for the joint transmission (Vermani: [0109-0110] – slave APs are responsible for synchronizing with master AP including time, frequency, and phase synchronizations.);
transmitting, during a second time period after the first time period, by the master access point, a portion of a null data packet to a station device (Vermani: [0111] – master AP sends an NDP following the NDPA to a plurality of stations (STA).);
     causing, during the second time period, by the master access point, the slave access point to transmit the portion of the null data packet to the station device, according to the synchronization information for the joint transmission (Vermani: [0111] – slave AP transmits NDP according to joint transmission synchronization (see [0109-0110]) to a plurality of STAs.); and
     causing the station device to determine steering information for the MIMO communication, according to the null data packet (Vermani suggests determining “steering” based on an NDP by transmitting feedback information allowing the AP/beamformer to calculate the steering matrix at least by the description at [0106-0111], wherein the operation of sending NDP is part of the channel sounding process.).
            Regarding Claim 2, Vermani discloses the method of claim 1, wherein causing the slave access point to estimate the synchronization information includes causing the slave access point to estimate a carrier frequency offset or a sampling frequency offset with respect to the master access point (Vermani: [0102-0104] – determining a frequency offset is included with time, frequency, and phase synchronization in the backhaul link between a master AP and slave APs.).
            Regarding Claim 4, Vermani discloses the method of claim 1, wherein the second time period is immediately after the first time period (Vermani: Figures 8A and 8B with [0109-0111] – NDP (804A and 804B) follows NDPA (804).).
  
Claim 5, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Vermani further discloses the apparatus in at least Figure 2 with [0047] including a transceiver (element 214, [0052]) and a “soundings” controller (element 204, [0048-0051]).
            Regarding Claim 7, Vermani discloses the first access point of claim 5, wherein the soundings controller is further configured to cause the transceiver to transmit the information for the joint transmission in a preamble of the null data packet (Vermani: [0136-0137] – “In some embodiments, the NDP transmissions may include a preamble in which all the APs 104 transmit the same content.”). 
            Regarding Claim 8, Vermani discloses the first access point of claim 5, wherein the soundings controller is further configured to cause the transceiver to transmit the information for the joint transmission in a null data packet announcement (Vermani: [0109] – master AP transmits null data packet announcement (NDPA) in a joint transmission opportunity to a plurality of slave APs at a first time.), the null data packet announcement allowing the station device to prepare for the null data packet (Interpreted as an intended result.).
            Regarding Claim 9, Vermani discloses the first access point of claim 8, wherein the soundings controller is further configured to cause the transceiver to transmit, during a third time period between the first time period and the second time period, a training field to the station device (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.), while the second access point transmits the training field to the station device during the third time period (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.), the training field transmitted by the first access point and the second access point (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.) allowing the station device to adjust a gain setting to receive the portion of the null data packet (Interpreted as an intended result.).
            Regarding Claim 11, Vermani discloses the first access point of claim 5, wherein the information for the joint transmission includes two or more long training field (LTF) symbol groups that are separated by at least a symbol (Vermani: [0134-0139] – interpreted to correspond to LTF multiplexed in non-overlapping tones for a plurality of AP operable in the joint transmission.).
            Regarding Claim 12, Vermani discloses the first access point of claim 5, wherein the second time period is immediately after the first time period (Vermani: Figures 8A and 8B with [0109-0111] – NDP (804A and 804B) follows NDPA (804).). 

            Regarding Claim 13, Vermani discloses an access point for a multiple-input multiple-output (MIMO) communication (Vermani: [0013] – embodiment(s) directed towards distributed MIMO joint transmissions. See also Figure 2 with [0047].) comprising:
     a transceiver (Vermani: Figure 2 - transceiver (element 214, [0052]).); and
     a soundings controller (Vermani: Figure 2 - controller (element 204, [0048-0051]).), the soundings controller configured to:
          cause the transceiver to receive, during a first time period, from another access point, information for a joint transmission by the access point and the another access point (Vermani: [0109] – master AP transmits null data packet announcement (NDPA) in a joint transmission opportunity to a plurality of slave APs at a first time.),
          estimate synchronization information for the joint transmission, according to the information for the joint transmission (Vermani: [0109-0110] – slave APs are responsible for synchronizing with master AP including time, frequency, and phase synchronizations.), and
          cause the transceiver to transmit, during a second time period after the first time period, a portion of a null data packet to a station device according to the synchronization information (Vermani: [0111] – master AP sends an NDP following the NDPA to a plurality of stations (STA).), while the another access point transmits the portion of the null data packet to the station device during the second time period (Vermani: [0111] – slave AP transmits NDP according to joint transmission synchronization (see [0109-0110]) to a plurality of STAs.), the portion of the null data packet transmitted by the access point and the another access point allowing the station device to determine steering information for the MIMO communication (Vermani suggests determining “steering” based on an NDP by transmitting feedback information allowing the AP/beamformer to calculate the steering matrix at least by the 
            Regarding Claim 14, Vermani discloses the access point of claim 13, wherein the soundings controller is configured to estimate the synchronization information for the joint transmission by estimating a carrier frequency offset, a sampling frequency offset, a first reference value for a common phase offset, or a second reference value for a timing offset with respect to the another access point (Vermani: [0102-0104] – determining a frequency offset is included with time, frequency, and phase synchronization in the backhaul link between a master AP and slave APs.).
             Regarding Claim 16, Vermani discloses the access point of claim 13, wherein the soundings controller is configured to cause the transceiver to receive the information for the joint transmission in a preamble of the null data (Vermani: [0136-0137] – “In some embodiments, the NDP transmissions may include a preamble in which all the APs 104 transmit the same content.”).
            Regarding Claim 17, Vermani discloses the access point of claim 13, wherein, the soundings controller is configured to cause the transceiver to receive the information for the joint transmission in a null data packet announcement (Vermani: [0109] – master AP transmits null data packet announcement (NDPA) in a joint transmission opportunity to a plurality of slave APs at a first time.), the null data packet announcement allowing the station device to prepare for the null data packet (Interpreted as an intended result.).
Regarding Claim 18, Vermani discloses the access point of claim 17, wherein the soundings controller is configured to cause the transceiver to transmit, during a third time period between the first time period and the second time period, a training field to the station device (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.), while the another access point transmits the training field to the station device during the third time period (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.), the training field transmitted by the access point and the another access point (Vermani: [0134-0135] – corresponds to a long training field being multiplexed and transmitted by one or more of the master and slave APs after having sent the NDPA.) allowing the station device to adjust a gain setting to receive the portion of the null data packet (Interpreted as an intended result.).
             Regarding Claim 20, Vermani discloses the access point of claim 13, wherein the second time period is immediately after the first time period (Vermani: Figures 8A and 8B with [0109-0111] – NDP (804A and 804B) follows NDPA (804).).                  

Claim Rejections - 35 USC § 103
9.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.        Claims 3, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani.
Regarding Claim 3, Vermani discloses the method of claim 1, further comprising:
     transmitting, during a third time period between the first time period and the second time period, a null data packet announcement to the station device, while the slave access point transmits the null data packet announcement to the station device during the third time period according to the synchronization information, the null data packet announcement transmitted by the master access point and the slave access point allowing the station device to prepare for the null data packet (Interpreted to correspond to either the master AP sending an NDPA to its STAs subset or the slave AP sending its NDPA to its STAs subset as described by Vermani in at least [0085-0086] with Figure 6. In this embodiment, a first trigger frame is sent prior to the NDPA by both the master AP and slave AP.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the joint transmission embodiment in view of the coordinated embodiment to send a second NDPA message for the reasons of identifying the plurality of STAs for each AP prior to null packet delivery.
            Claim 10, dependent upon claim 5, recites similar features as claim 3 and is therefore rejected upon the same grounds as claim 3. Please see above rejection of claim 3.
             Claim 19, dependent upon claim 13, recites similar features as claim 3 and is therefore rejected upon the same grounds as claim 3. Please see above rejection of claim 3.

Allowable Subject Matter
11.         Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 23, 2021